                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:17-CV-00068-GCM
 ROBIN A. WARD,                                     )
                                                    )
                  Plaintiffs,                       )
                                                    )
     v.                                             )         ORDER
                                                    )
 NANCY A. BERRYHILL,                                )
                                                    )
                  Defendants.                       )
                                                    )

          THIS MATTER COMES before this Court on Plaintiff’s Motion for Summary Judgment

(Doc. No. 12) and Defendant’s Motion for Summary Judgment (Doc. No. 13). Having carefully

considered the motions and reviewed the record, the Court enters the following findings,

conclusions, and Order.

I.        BACKGROUND

          The procedural history of this matter is as stated in the Commissioner’s memorandum of

law supporting the Commissioner’s Motion for Summary Judgment.

          The ALJ’s findings relevant to this proceeding are as follows: Plaintiff meets the insured

status requirements of the Social Security Act (“Act”) through December 31, 2015. (Tr. 27).

Plaintiff has not engaged in substantial gainful activity since the alleged onset date. (Id.).

Plaintiff has a combination of impairments that more than minimally affect her ability to perform

work related activities and are thus considered to be “severe.” (Id.). However, Plaintiff does not

have an impairment or combination of impairments that meets or medically equals the severity of

one of the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Tr. 29).




                                                   1
       After consideration of the entire record, the ALJ found that Plaintiff has the residual

functional capacity (“RFC”) to perform medium work with the following limitations:

               She can lift and/or carry up to fifty pounds occasionally and
               twenty-five pounds frequently, and can sit for up to six hours and
               stand and/or walk for up to six hours in an eight-hour workday.
               She can frequently climb ramps and stars [sic], stoop, kneel, and
               crawl, and occasionally climb ladders, ropes, or scaffolds. The
               claimant must also avoid concentrated exposure to hazards, such as
               unprotected heights and dangerous, moving machinery. She is
               limited to semi-skilled or unskilled work, and can have frequent
               interaction with supervisors, coworkers, and the general public.

(Tr. 31-32). The ALJ found in the fourth step that Plaintiff is capable of performing her past

relevant work as a hospital admitting clerk, nurse’s assistant, waitress, case aide, and pharmacy

technician. (Tr. 38). Accordingly, the ALJ found that Plaintiff was not disabled within the

meaning of the Act. (Tr. 40).

II.    STANDARD OF REVIEW

       The only issues on review are whether the Commissioner applied the correct legal

standards and whether the Commissioner’s decision is supported by substantial evidence.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.

1990). Review by a federal court is not de novo, Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986); rather, inquiry is limited to whether there was “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson, 402 U.S. at 400. Even if the

undersigned were to find that a preponderance of the evidence weighed against the

Commissioner’s decision, the Commissioner’s decision would have to be affirmed if supported by

substantial evidence. Hays, 907 F.2d at 1456.




                                                 2
III.   DISCUSSION

       On appeal, Plaintiff asserts the ALJ made three different errors in his decision: (1) the

ALJ failed to properly assess Ms. Ward’s deficiencies in concentration, persistence, and pace; (2)

the ALJ erred by giving significant weight to the Global Assessment Functioning (“GAF”)

scores offered by Plaintiff’s treating psychiatric nurse practitioner; and (3) the ALJ failed to

sufficiently explain why Plaintiff could return to past employment and that decision is not

supported by substantial evidence. Because the Court agrees that the second assignment of error

requires remand, the Court will begin its discussion there.

       Plaintiff argues that the ALJ erred by placing significant weight on Plaintiff’s GAF

scores. Specifically, the ALJ relied on the GAF scores produced by Plaintiff’s “longtime

psychiatrist.” (Tr. 38). Plaintiff’s nurse practitioner actually rendered the GAF scores relied upon

by the ALJ. Plaintiff argues that this error shows the ALJ’s RFC and subsequent decision are not

supported by substantial evidence. The Court agrees.

       The purpose of a RFC is to show “the most [a claimant] can do despite [his or her]

limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). The ALJ not only must make

determinations and reach conclusions regarding the claimant’s RFC, but when evaluating the

evidence to make those conclusions, he must abide by the admonition, “[s]how your work.”

Patterson v. Commissioner, 846 F.3d 656, 663. (4th Cir. 2017). Doing so allows the ALJ to

“‘build an accurate and logical bridge from the evidence to [the ALJ’s] conclusion.’” Monroe v.

Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir.

2000)). If an ALJ fails to create this logical bridge, the Court cannot conduct meaningful review

of the ALJ’s decision. See Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013).




                                                  3
       Review of the ALJ’s decision makes it clear that the ALJ believed Plaintiff’s longtime

psychiatrist, rather than a nurse practitioner, rendered the GAF scores. This distinction is

important. The Social Security Administration does not consider nurse practitioners to be

“acceptable medical sources.” 20 C.F.R. §§404.1502, 404.1513(a). Psychiatrists, however, meet

the definition of acceptable medical sources. Id.

       The ALJ gave significant weight to Plaintiff’s GAF scores in part due to the scores being

“rendered by the claimant’s longtime psychiatrist.” (Tr. 38). Both Parties agree that it was not a

psychiatrist who rendered those scores, but rather, was a nurse practitioner. Here, in showing his

work, the ALJ revealed a fatal flaw in his reasoning. Specifically, the ALJ ascribed significant

weight to verifiably false information.

       The GAF scores served as a major component to the ALJ’s decision. This is so as the

ALJ allotted significant weight to them. Thus, a major component of the decision relied upon

false information. The Court has no way of knowing what weight the ALJ would have allotted to

the GAF scores had he known that a nurse practitioner rather than a psychiatrist rendered the

scores. Additionally, the Court has no way of knowing whether the remaining evidence standing

alone would have yielded the same decision. The Court’s responsibility is to review the decision

of the ALJ to confirm substantial evidence supports the decision- it is not the job of the Court to

reweigh the evidence. Brown v. Colvin, 639 Fed. App’x. 921, 923 (4th Cir. 2016) (quoting

Radford, 734 F.3d at 296). The Court then must remand to the ALJ to reconsider the weight

given to the GAF scores in order for any review to be meaningful.

       Plaintiff also argued two other assignments of error. Both of those assignments of error

deal directly with Plaintiff’s RFC, or the ALJ’s application of that RFC to Plaintiff’s work

history. The Court has already determined that remand is required to reconsider the RFC in light



                                                    4
of the weight given to the GAF scores. Thus, any argument as to the current RFC is rendered

moot.

IV.     Conclusion

        The undersigned has carefully reviewed the decision of the ALJ, the transcript of the

proceedings, Plaintiff’s motion and brief, the Commissioner’s responsive pleadings, and

Plaintiff’s assignments of error. Because the ALJ improperly relied upon false information in

creating Plaintiff’s RFC, the case must be remanded.

        IT IS, THEREFORE, ORDERED that

        (1)    the decision of the Commissioner, denying the relief sought by Plaintiff, is

               VACATED;

        (2)    Plaintiff’s Motion for Summary Judgment (Doc. No. 12) is GRANTED;

        (3)    Commissioner’s Motion for Summary Judgment (Doc. No. 13) is DENIED; and

        (4)    the matter is hereby REMANDED for further consideration.




                                        Signed: December 19, 2018




                                                5
